The defendant moved to quash the indictment               (736) because "it appeared from the record that the county commissioners had caused forty-four instead of thirty-six names to be drawn from the (jury) box to constitute the jury."
When the jurors who found this bill were draw the law (Code, sec. 1727) provided that only thirty-six should be drawn for the first week of a term of court.
The limitation is so plainly expressed that we are at a loss to understand why the commissioners should have disregarded it. "It is very important that the statutory regulations in respect to the selection of jurors shall be faithfully observed. A due observance of them greatly promotes the fair and intelligent administration of public justice and, besides, the plain commands of a statute should never be neglected or disregarded by those charged with special duties." S. v. Hensly,94 N.C. 1021.
"Their details should be strictly observed and followed, and any intentional nonobservance of them is the subject of censure, if not of punishment." S. v. Haywood, 73 N.C. 437.
While we are very sure that in this instance the commissioners were not actuated by any improper motives, we desire to express our decided disapprobation of the too frequent nonobservance of the regulation in respect to the preparation and revision of the jury lists and the drawing of jurors.
Although many of these regulations have been held to be directory only, a willful and corrupt disregard of them will nevertheless fall within the condemnation of the criminal law of the State. Following the cases ofS. v. Martin, 82 N.C. 672; S. v. Haywood and S. v. Hensly, supra, we hold that the regulation in question is only directory, and as there does not appear to have been any improper motive on the part of the commissioners, or that any ineligible person was selected as a      (737) grand juror, we must sustain his Honor in his refusal to allow the motion to quash.
Affirmed.
Cited: S. v. Daniel, 121 N.C. 575. *Page 516